Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2021

                                      No. 04-21-00473-CV

                            IN THE INTEREST OF L.H., ET AL

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01727
                      The Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       The trial court signed a final appealable order on October 6, 2021. Because this is an
accelerated appeal, the notice of appeal was due by October 26, 2021. See TEX. R. APP. P.
26.1(b). Appellant filed a motion for extension of time to file the notice of appeal and notice of
appeal on October 29, 2021. See TEX. R. APP. P. 10.5 & 26.3. Appellant presented a reasonable
explanation for failing to file the notice of appeal in a timely manner. Appellant’s motion for
extension of time is GRANTED. We deem notice of appeal timely filed on October 29, 2021.
The Clerk’s Record and Reporter’s Record are due on November 8, 2021. See TEX. R. APP. P.
35.1(b).




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court